DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rehrig (U.S. Patent No. 4,946,059).
Rehrig discloses a circulation box (10) comprising: five sides consisting of a base (14) and four vertical walls (12) extending upward from the base, and an open top, each of the four vertical walls being made of thin plates to lighten an overall weight of the circulation box and to increase production cost efficiency (Fig. 1, thin with respect to ribs); a plurality of ribs (36, 38) formed on outside surfaces of the four vertical walls in a direction orthogonal to the vertical walls so as to reinforce the walls in a horizontal direction thereof, said plurality of ribs including at least two adjacent upper side ribs (Fig. 3); and RFID chip fixing means integrated with at least one of the plurality of ribs for receiving and securing the RFID chip to the circulation box (44, 34), wherein the RFID fixing means comprises a restoring force of the ribs resulting from an elasticity of said ribs (col. 2, lines 21-39), and where the REID fixing means comprises a vertical groove (adjacent 42) on an inside surface of one of the ribs and a vertical hole (44) formed in one of the ribs, said RFID chip being inserted into the vertical groove or vertical hole using external pressure to extend in the groove and hole (Fig. 2, note that the RFID chip is an intended use limitation).

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boland (U.S. Application Publication No. 2008/0308447).
Boland discloses a circulation box (10) comprising: five sides consisting of a base (12) and four vertical walls (13, 14, 15, 16) extending upward from the base, and an open top, each of the four vertical walls being made of thin plates to lighten an overall weight of the circulation box and to increase production cost efficiency (Fig. 8); a plurality of ribs (at 21) formed on outside surfaces of the four vertical walls in a direction orthogonal to the vertical walls so as to reinforce the walls in a horizontal direction thereof, said plurality of ribs including at least two adjacent upper side ribs (Fig. 3); and RFID chip fixing means comprising a vertical hole (26) formed through at least one of said two adjacent upper side rubs such that an RFID chip is attached to the circulation box by fitting the same between the two adjacent upper side ribs, such that a small portion of the RFID chip is positioned in the vertical hole to further secure the same between the two adjacent upper side ribs (intended use), where the RFID fixing means further comprises a second vertical hole (26) formed in the other of said upper side ribs and being vertically aligned with the vertical hole in the at least one of said two adjacent upper side ribs said RFID chip being attached to the circulation box by fitting the same between the upper side ribs such that a portion of said RFID chip is positioned in each vertical hole using external pressure (Fig. 3, the RFID chip is an intended use limitation).

Response to Arguments
Applicant's arguments filed 5/20/2022 have been fully considered but they are not persuasive. In response to applicant's argument that the references fail to teach the claimed RFID chip connection, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. IN this case the structure of the prior art is capable of securing an RFID chip in the manner claimed and therefore reads on the structure claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733